Title: Monday Jany. 13th. 1766
From: Adams, John
To: 


       At Boston, the Inferiour Court of Common Pleas opened. Present Mr. Wells, Mr. Watts and Mr. Foster Hutchinson. More than 100 new Entries. The Actions all called over and many defaulted and some continued. So that The Court has rushed upon the thick Bosses of the Buckler and into the thickest of the Penalties and Forfeitures. — Dined at Brother Dudleys, with Gridley, Swift, Lowell and Mr. Fayer-weather. Fayerweather is one of the genteel Folks. He said he was dressed in Black as Mourning for the Duke of Cumberland. He said he was wearing out his black Cloaths as fast as he could and was determined to get no more till the Stamp Act was repealed. He designed to wear out all his old Cloaths, and then go upon our own Manufactures, unless the stamp Act was repealed.
       One Thompson came to me at Cunninghams in the Evening, and engaged me in a Cause of Lampson vs. Buttar, which is for entering a Vessell at Louisbourg and taking away 10 Bbls. Rum. Buttar was or pretended to be a naval Officer for the Port of Louisbourg, or Secretary to Governor Whitmore, and under Colour of that Authority, entered the Vessell and seized and brought off the Rum. Now Butter pretended to give Commissions to officers under him to attend the Wharfs and Keys of the Port and to examine all Goods imported and exported, and to stop the same, and report to him if illegal, or Contrary to the orders of the Governor, &c.
       Mr. Gridly was in a very trifling Humour to day after Dinner, telling tales about Overing &c. and Judges of Inferiour Courts formerly, and McCarty who built the Court by the Town House &c., and Stories about Coll. Choate of Ipswich, &c. The unsmotherable Pride of his own Heart, broke out in his account of his Disputes &c. with Choat. Choat was a Tyrant, Choat attempted Things too large for him. I have tumbled him over and over, and twisted and tossed and tumbled him, and Yet he could say to me sir I was here at 9 o Clock by Agreement and you was not come.—I answered him I was here, sir, at a Quarter after 9, and you was not here. Sir the Honour of attending me might at any Time dispense with a Quarter of an Hour.—This is not Pride. If Gridley had Pride, he would scorn such gross Vanity. A new England Church he said was one Object of Dispute between them.—The People in the Pale, the Deacons, and the Minister were the Picture of a N.E. Church. No Idea of it in the new Testament. Platform too was a bone of Contention.
       Spent the Evening at Mr. Adams’s, with him and Brother Swift, very socially.
      